—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered July 27, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the defendant was not deprived of his Sixth Amendment right to counsel during his sentencing (see, People v Baldi, 54 NY2d 137; cf., People v Felder, 47 NY2d 287). Mangano, P. J., Bracken, S. Miller and Goldstein, JJ., concur.